58 S.E.2d 114 (1950)
231 N.C. 599
STATE
v.
PARSONS.
No. 220.
Supreme Court of North Carolina.
March 22, 1950.
Harry McMullan, Atty. Gen., and John R. Jordan, Jr., Member of Staff, Raleigh, for the State.
Trivette, Holshouser & Mitchell, North Wilkesboro, for defendant.
STACY, Chief Justice.
On the hearing, the case resolved itself into a disputed issue of fact determinable alone by the jury. The State's evidence taken in its most favorable light was amply sufficient to survive the demurrer. The defendant's evidence, if believed, would require an acquittal. The jury accepted the State's version of the matter. See State v. Kelly, 227 N.C. 62, 40 S.E.2d 454.
The exceptions to the charge present no new question of law or one not heretofore considered in prior decisions. *115 The instruction that the defendant "has a direct interest in your verdict * * * more interest than any other witness", etc., finds direct support in the case of State v. Davis, 209 N.C. 242, 183 S.E. 420.
No reversible error having been made to appear, the verdict and judgment will be upheld.
No error.